      Case 2:18-cv-00311-TOR     ECF No. 70    filed 08/31/20   PageID.833 Page 1 of 3




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    LEROY K. BERRA,
                                                  NO. 2:18-CV-0311-TOR
 8                              Plaintiff,
                                                  ORDER GRANTING DEFENDANT
 9           v.                                   DENAE PAUL, PA-C’S MOTION
                                                  FOR SUMMARY JUDGMENT
10    DENAY, Physician Assistant,

11                              Defendant.

12         BEFORE THE COURT is Defendant Denae Paul, PA-C’s Motion for

13   Summary Judgment (ECF No. 58). This matter was submitted for consideration

14   without oral argument. The Court has reviewed the record and files herein, and is

15   fully informed.

16         Defendant’s Motion was filed on May 1, 2020 and was noted for a hearing

17   on June 22, 2020. ECF No. 58. Under this District’s Local Rules, Plaintiff’s

18   response to the Motion was due on June 1, 2020. LCivR 7(c)(2)(A)(ii). On June

19   1, 2020, Plaintiff filed a Motion for Extension of Time to File Response. ECF No.

20   65. The Court granted this Motion and ordered Plaintiff to file his response by


        ORDER GRANTING DEFENDANT DENAE PAUL, PA-C’S MOTION FOR
        SUMMARY JUDGMENT ~ 1
       Case 2:18-cv-00311-TOR       ECF No. 70    filed 08/31/20   PageID.834 Page 2 of 3




 1   August 17, 2020. ECF No. 68. Plaintiff was provided the notice required by Rand

 2   v. Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc). ECF No. 61. Plaintiff failed

 3   to file any response.

 4           Failure to comply with filing deadlines “may be deemed consent to the entry

 5   of an order adverse to the party who violates these rules.” LCivR 7(e). Because

 6   Plaintiff’s extended filing date and the hearing date on Defendant’s Motion for

 7   Summary Judgment have now passed and Plaintiff failed to file any opposition to

 8   the Motion, the Court deems Plaintiff to have consented to entry of an Order

 9   Granting Summary Judgment pursuant to LCivR 7(e). Substantively, Plaintiff

10   lacks evidentiary proof to support his allegations, thus, warranting dismissal at this

11   time.

12           Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

13   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

14   good faith standard is an objective one, and good faith is demonstrated when an

15   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

16   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

17   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

18   490 U.S. 319, 325 (1989).

19

20


        ORDER GRANTING DEFENDANT DENAE PAUL, PA-C’S MOTION FOR
        SUMMARY JUDGMENT ~ 2
      Case 2:18-cv-00311-TOR      ECF No. 70   filed 08/31/20   PageID.835 Page 3 of 3




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Defendant Denae Paul, PA-C’s Motion for Summary Judgment (ECF No.

 3            58) is GRANTED. All claims against Defendant Denae Paul, PA-C,

 4            (aka Denay, Physician Assistant) are dismissed with prejudice.

 5         2. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of

 6            this Order would not be taken in good faith and would lack any arguable

 7            basis in law or fact.

 8         The District Court Executive is directed to enter this Order, enter judgment

 9   accordingly, furnish copies to the parties, and CLOSE the file.

10         DATED August 31, 2020.

11

12                                  THOMAS O. RICE
                                 United States District Judge
13

14

15

16

17

18

19

20


        ORDER GRANTING DEFENDANT DENAE PAUL, PA-C’S MOTION FOR
        SUMMARY JUDGMENT ~ 3
